Exhibit 99.1 Internap Reports Fourth Quarter and Full-Year 2010 Financial Results ● 2010 Revenue of $244.2 million, Fourth quarter revenue of $60.0 million; ● 2010 segment margin1 of 47.8 percent, Fourth quarter segment margin of 49.1 percent; ● 2010 adjusted EBITDA2 of $39.2 million; Fourth quarter adjusted EBITDA of $10.3 million; ● 2010 adjusted EBITDA margin2 of 16.1 percent; Fourth quarter adjusted EBITDA margin of 17.1 percent; ● Announces expansion of company-controlled data center footprint to Dallas, Texas. ATLANTA, GA – (February 24, 2011) Internap Network Services Corporation (NASDAQ: INAP), a leading provider of IT infrastructure services, today announced financial results for the fourth quarter and full-year 2010. “The strategy we have executed throughout 2010 has delivered positive results including the achievement of a number of important milestones: ● Highest profitability in company history (adjusted EBITDA of $39.2 million); ● Expansion of company-controlled datacenter space by 30,000 net sellable square feet (26% growth); and ● Record Data center services segment profit1 of $45.4 million, up 27% and segment margin up 810 basis points. We are encouraged by these results and their implications for creating long-term stockholder value,” said Eric Cooney, President and Chief Executive Officer of Internap.“Looking forward to 2011, we will further expand Internap’s portfolio as an IT infrastructure services provider, and our announcement today that we are adding a company-controlled data center in the Dallas market underscores our confidence in this strategy.Future innovative product launches, similar to Accelerated IPTM and XIPCloudTM Storage, should continue to differentiate our IT service solutions based on performance, availability and support.We are entering 2011 with positive momentum and a commitment to driving long-term profitable growth.” Fourth Quarter and Full-Year 2010 Financial Summary Fourth Quarter Full Year Growth Growth Revenue: Data center services $ $ -4
